Citation Nr: 0929566	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for loss of motion of the 
left arm, left foot, left leg, and left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Veteran 
presented testimony at a Regional Office hearing in September 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Loss of motion of the left arm, left foot, left leg, and left 
ankle was not manifested during the Veteran's active duty 
service or for many years after service, nor is it otherwise 
related to service or to injury during service.


CONCLUSION OF LAW

Loss of motion of the left arm, left foot, left leg, and left 
ankle was not incurred in or aggravated by the Veteran's 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated April 2005.                                                                   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in September 2005, obtained a medical 
opinion as to the etiology and severity of disability, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the appellant has not 
contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran essentially contends that the loss of motion in 
the left side of his body is the result of a concussion he 
sustained as a result of a motor vehicle accident while in 
service.  The Board notes that the Veteran is already service 
connected for a cerebral concussion.  The service treatment 
records confirm that he suffered a concussion, cerebral, 
moderate to severe; as well as contusions to the skull, neck, 
back and shoulder, with moderate severity.  The Veteran 
testified that while he was still at the hospital, he went 
swimming and almost drowned when his left side began locking 
up on him.  He also testified that in January 1944, he was 
boarding a ship and he set his backpack down.  His left side 
locked up and he couldn't pick up the backpack.  He stated 
that this was the first time he was really scared about what 
was happening.  However, he testified that there was no 
treatment for it.  He also testified that his left side 
locked up on several other occasions during service (once 
while flying; once while loading an aircraft; and once while 
trying to ride a bicycle).  He testified that he continued to 
have similar incidents in his civilian life after service.  
He stated that when his left side locks up, it paralyzes 
everything from the right brain that works the motor nerves.  
Everything on the left side (leg, foot, stomach muscles) 
locks up.  He went to a doctor and wasn't able to close his 
left eye.  The doctor thought the Veteran might lose it.  The 
Veteran testified that he found a way to cope by finding a 
pressure point on his head.  He also discovered that by 
manipulating his stomach muscles, he can unlock his left 
side; and that if he touches his tongue to his right side, he 
can unlock.  He believes that there's an electrical misfiring 
or shortage in the brain that is causing the locking up.  

The Veteran sought treatment from Dr. R.G.G. in July 1976.  
He reported that he sustained a knee injury in November 1975 
which resulted in removal of the medial meniscus in January 
1976.  He reported that he could not straighten his knee out; 
that it swells; and that it goes out from under him.  He 
stated that he has had trouble straightening his leg out even 
prior to this injury; and that he can't figure out why.  Upon 
examination, he walked with a rather exaggerated limp.  He 
claimed that he could not straighten his knee out from a bent 
position while sitting on a table; however, the examiner 
could straighten it out without too much problem.  The 
examiner opined that the Veteran had probably developed a 
Sudeck's type of atrophy.  He stated that these are a strange 
malady which comes on from apparently pain with people that 
are unable to tolerate too much pain.  He stated that 
consequently, limitation of motion and disuse produce a 
picture of osteoporosis.  He told the Veteran that it would 
take some effort on his art to bust through the pain and get 
the knee functioning again.  

The Veteran underwent a neurological evaluation in May 1983.  
The examiner (Dr. T.E.H.) noted the Veteran's history of a 
motor vehicle accident and concussion.  The examiner also 
noted that the Veteran returned to active duty, where he 
remained for three years.  The Veteran stated that he was 
unaware of any sequelae from the accident except for a 
"pressure point" over the right posterior frontal region.  
In 1965, the Veteran had a minor industrial accident 
characterized by low back pain and left leg dysfunction.  He 
reported that in association with that injury, he has had 
some intermittent left lower extremity numbness.  Review of 
other neurological symptoms was negative.  He reported that 
he has been out of work since 1975, as a result of his back.  
The Veteran's only medication was Tolectin as needed.

Upon examination, the Veteran was alert and cooperative.  
Speech and memory were normal; and the examiner stated that 
there was an obvious functional situation. The Veteran was 
unable to move or tap his left leg until pushing on a small 
area in the right frontal area of the skull.  Cranial nerves 
including fundi and fields were normal.  There was no 
objective weakness or sensory changes.  Coordination and gait 
were normal when unobserved.  Deep tendon reflexes were 
normal active. There were no pathological reflexes.  Sensory 
examination was normal.  Examination of the lumbar spine 
showed full range of motion with straight leg raising 
negative at 90 degrees bilaterally. There were no objective 
abnormalities related to the Veteran's head injury or 
subsequent low back injury.  Demure and examination 
performance was hysterical.  

The Veteran underwent another neurologic examination with Dr. 
C.G.Z. in June 1997.  The Veteran was alert, oriented, and 
cooperative with the examination.  Cranial nerves II-XII were 
intact.  Sensory examination was within normal limits with no 
focal sensory changes.  Heel to toe walking was negative.  
The examiner noted that the Veteran had an exaggerated limp 
when he provoked symptoms by turning his head.  

The Veteran underwent a VA examination in September 2005.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran stated that he has not worked in 20 
years because he cannot lift his shoulder.  He later stated 
that he had to stop working due to cervical pain.  He 
reported that he has had some loss of memory within the past 
10 years; but that his main problem is his neck.  He believes 
that his cervical symptoms are related to his in-service 
injury, even though he went many years without symptoms.  
Finally, he complained of pain and "locking up" of the left 
upper and lower extremities.  The Veteran's fundiscopic 
examination was not abnormal.  He had normal sensation of the 
lower extremities.  He had strong femoral pulsations.  The 
left popliteal was palpable and the right was not.  The 
Veteran had hypesthesia of the distal one half of the right 
lower extremity; as well as hypesthesia on the left lower 
extremity from the ankle down.  His hands had normal muscle 
and sensory function.  There was no cervical tenderness.  The 
examiner noted that the Veteran felt that his cervical spine 
symptoms are related to the cervical contusion in service.  
However, the examiner opined that if they were related, then 
symptoms would have been noted much sooner.  He also pointed 
out that no cervical spine x-rays have demonstrated findings 
related to trauma.  He opined that it was less likely than 
not that he has residuals from his cerebral concussion.  

The Board notes that the service treatment records fail to 
reflect a disability manifested by a "locking up" of the 
Veteran's left side.  His November 1945 separation 
examination (including neurologic) was normal.  Furthermore, 
the Board notes that the first evidence of treatment consists 
of a treatment report dated July 1976 (31 years after 
service).

The lack of any post-service medical records until July 1976 
is probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, the Board notes that when the Veteran sought 
treatment in May 1983 (from Dr. T.E.H.), the Veteran appears 
to attribute his disability to a 1965 industrial accident.  
He told the examiner that he was unaware of any sequelae from 
his in-service motor vehicle accident, except for a 
"pressure point" over the right posterior frontal region.  
He stated that in association with the 1965 industrial 
accident, he began having some intermittent left lower 
extremity numbness.  Even as late as May 1983, review of 
neurological symptoms was negative.  

The Board recognizes the Veteran's contention that the left 
side "locking up" is the result of his in-service cerebral 
concussion.  However, although the Veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the Veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  Therefore, the Board may not rely on 
these recollections to provide the necessary nexus between 
service and current disability.  Memories of what a clinician 
may or may not have said cannot constitute competent medical 
evidence.  See Kirwin v. Brown, 8 Vet. App. 148 (1995).  In 
this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).
 
In this case, the Veteran sustained a cerebral concussion in 
service.  He continued to serve in the military for another 
three years with no findings of left side "locking up" for 
many years after service.  Finally, the only competent 
medical opinion regarding any nexus between the Veteran's in-
service injury and his current disability weighs against any 
such nexus.  

The Board finds that with no medical evidence of any left 
sided "locking up" in service or for many years after; and 
with no competent medical evidence attributing the current 
disability to any incident of service, the preponderance of 
the evidence weighs against the claim.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for loss of motion of the left 
arm, left foot, left leg, and left ankle must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


